[hum20190331ex102001.jpg]
HUMANA INC. RESTRICTED STOCK UNIT AGREEMENT AND AGREEMENT NOT TO COMPETE OR
SOLICIT UNDER THE AMENDED AND RESTATED STOCK INCENTIVE PLAN THIS RESTRICTED
STOCK UNIT AGREEMENT ("Agreement") made as of <award_date> (the “Date of Grant”)
by and between HUMANA INC., a corporation duly organized and existing under the
laws of the State of Delaware (hereinafter referred to as the "Company"), and
<first_name> <middle_name> <last_name>, an employee of the Company (hereinafter
referred to as "Grantee"). WITNESSETH: WHEREAS, the Amended and Restated Humana
Inc. Stock Incentive Plan (the "Plan") was approved by the Company's Board of
Directors and stockholders; and WHEREAS, the Company desires to award to Grantee
Restricted Stock Units in accordance with the Plan. NOW, THEREFORE, in
consideration of the award of Restricted Stock Units to Grantee, the promises
and mutual covenants hereinafter set forth, and other good and valuable
consideration, the Company and Grantee agree as follows: I. RESTRICTED STOCK
UNIT GRANT A. Grant. Subject to the terms and conditions hereinafter set forth,
and in accordance with the provisions of the Plan, the Company hereby grants to
Grantee, and Grantee hereby accepts from the Company <shares_awarded> Restricted
Stock Units. Each Restricted Stock Unit represents the right of Grantee to
receive (i) one (1) Share on the date of distribution provided for in Section
I.E. In addition, Grantee shall also have the right to receive all of the cash
or in-kind dividends that are paid with respect to the Shares represented by the
Restricted Stock Units to which this award relates (“DERs”). Dividend
equivalents with respect to any such Share shall be paid on the same date that
such Share is issued to Grantee pursuant to Section I.E. hereof. The DERs shall
be subject to the same terms and conditions applicable to the Restricted Stock
Units, including, without limitation, the restrictions and non-transferability,
vesting, forfeiture and distribution provisions contained in Sections I.B
through I.E., inclusive, of this Agreement. In the event that the Restricted
Stock Units are forfeited pursuant to Section I.D. hereof, the related DER shall
also be forfeited. B. Restrictions and Non-Transferability. The Restricted Stock
Units and DERs may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated. In addition, such Restricted Stock Units and DERs
shall be subject to forfeiture in accordance with the provisions of Section I.D.
C. Vesting of Restricted Stock Units. The Restricted Stock Units shall vest in
three equal installments, with the first installment vesting on [December 15] of
the year in which the Date of Grant occurs, and the next two installments
vesting on [December 15] of each of the next two years (each such - 1 - RSU –
NCNS - RE



--------------------------------------------------------------------------------



 
[hum20190331ex102002.jpg]
date, a “Vesting Date”) subject to Grantee’s continued employment with the
Company through each such Vesting Date, except as set forth in Sections 12 and
13 of the Plan. D. Forfeiture. Except as set forth in Sections 12 and 13 of the
Plan, upon the termination of Grantee's employment with the Company prior to the
time the Restricted Stock Units and DERs have vested, the Restricted Stock Units
and DERs shall be forfeited immediately by Grantee. E. Distributions. The
Company shall issue to Grantee (or, if applicable, Grantee’s estate or personal
representative) Shares (or such other securities or other property into which
the Shares have been converted, with any partial Shares or other securities to
be settled in cash) with respect to Grantee’s Restricted Stock Units and
dividend equivalents accrued pursuant to the DERs with respect to such
Restricted Stock Units, within 30 days of the date that the Restricted Stock
Units vest in accordance with Section I.C hereof; provided, however, that, to
the extent that the Restricted Stock Units are considered deferred compensation
subject to Section 409A of the Code and the Restricted Stock Units vest in
connection with Grantee’s Change in Control Termination (defined below), then
unless the Change in Control is a Section 409A Change in Control, the
distribution of Shares (or such other securities or other property into which
the Shares have been converted) shall not be accelerated to the vesting date but
such distribution shall instead occur based on the Vesting Dates set forth in
Section I.C. hereof. A “Section 409A Change in Control” shall mean a Change in
Control that also constitutes a “change in ownership or effective control” of
the Company or a “change in ownership of a substantial portion of the assets of”
the Company, in each case within the meaning of Section 409A of the Code.
Notwithstanding anything to the contrary contained herein, no Shares may be
transferred to any person other than Grantee unless such other person
demonstrates to the reasonable satisfaction of the Company such person’s right
to the transfer. F. Taxes. Federal, state and local income and employment taxes
and other amounts as may be required by law to be collected by the Company
(“Withholding Taxes”) in connection with the distribution of Shares, cash or
other property or, to the extent applicable, vesting of the Restricted Stock
Units or DERs hereunder, shall be paid by Grantee at such time. Notwithstanding
the foregoing, the Company shall withhold delivery of a number of Shares with a
Fair Market Value as of the distribution date equal to the Withholding Taxes
required to be withheld in connection with such distribution. II. AGREEMENT NOT
TO COMPETE AND AGREEMENT NOT TO SOLICIT. Grantee agrees and understands that the
Company’s business is a profit-generating business operating in a highly
competitive business environment and that the Company has a legitimate business
interest in, among other things, its confidential information and trade secrets
(including as protected in other agreements and policies between the Company and
Grantee) that it is providing Grantee, and in the significant time, money,
training, team building and other efforts it expends to develop Grantee’s skills
to assist in performing Grantee’s duties for the Company, including with respect
to establishing, developing and maintaining the goodwill and business
relationships with Protected Relationships (defined below) and employees, each
of which Grantee agrees are valuable assets of the Company to which it has
devoted substantial resources. Grantee acknowledges - 2 -



--------------------------------------------------------------------------------



 
[hum20190331ex102003.jpg]
that the grant Grantee is receiving under the Plan is a meaningful way that the
Company entrusts Grantee with its goodwill and aligns Grantee with the Company
objective of increasing the value of the Company’s business. Accordingly,
Grantee acknowledges the importance of protecting the value of the Company’s
business through, among other things, covenants to restrict Grantee from
engaging in activities that would adversely affect the value of the Company and
its goodwill. A. Agreement Not to Compete. Grantee agrees that during the
Restricted Period (defined below) and within the Restricted Geographic Area
(defined below), Grantee will not, directly or indirectly, perform the same or
similar responsibilities Grantee performed for the Company in connection with a
Competitive Product or Service (defined below). Notwithstanding the foregoing,
Grantee may accept employment with a Competitor (defined below) whose business
is diversified, provided that: (1) Grantee will not be engaged in working on or
providing Competitive Products or Services, or otherwise use or disclose the
Company’s confidential information or trade secrets; and (2) the Company
receives written assurances from the Competitor and Grantee that are
satisfactory to the Company that Grantee will not work on or provide Competitive
Products or Services, or otherwise use or disclose confidential information or
trade secrets. In addition, nothing in this Agreement is intended to prevent
Grantee from investing Grantee’s funds in securities of a person engaged in a
business that is directly competitive with the Company if the securities of such
a person are listed for trading on a registered securities exchange or actively
traded in an over-the-counter market and Grantee’s holdings represent less than
one percent (1%) of the total number of outstanding shares or principal amount
of the securities of such a person. B. Agreement Not to Solicit Protected
Relationships. During the Restricted Period and in connection with a Competitive
Product or Service, Grantee shall not, individually or jointly with others,
directly or indirectly: (1) solicit or attempt to solicit any Protected
Relationships (defined below); or (2) induce or encourage any Protected
Relationships to terminate a relationship with the Company or to otherwise cease
to accept services or products from the Company. C. Agreement Not to Solicit
Employees. During the Restricted Period, Grantee shall not, individually or
jointly with others, directly or indirectly: (1) or by assisting others,
solicit, recruit, hire, or encourage (or attempt to solicit, recruit, hire or
encourage), any Company employees or former employees with whom Grantee worked,
had business contact, or about whom Grantee gained non-public or confidential
information (“Employees or Former Employees”); (2) contact or communicate with
Employees or Former Employees for the purpose of inducing, assisting,
encouraging and/or facilitating them to terminate their employment with the
Company or find employment or work with another person or entity; (3) provide or
pass along to any person or entity the name, contact and/or background
information about any Employees or Former Employees or provide references or any
other information about them; (4) provide or pass along to Employees or Former
Employees any information regarding potential jobs or entities or persons to
work for, including but not limited to job openings, job postings, or the names
or contact information of individuals or companies hiring people or accepting
job applications; and/or (5) offer employment or work to any Employees or Former
Employees. For purposes of this covenant, “Former - 3 -



--------------------------------------------------------------------------------



 
[hum20190331ex102004.jpg]
Employees” shall refer to employees who are not employed by the Company at the
time of the attempted recruiting or hiring, but were employed by, or working for
the Company in the three (3) months prior to the time of the attempted
recruiting or hiring and/or interference. D. Effect of Termination of Employment
other than a Change in Control Termination on Agreements Not to Compete and Not
to Solicit. 1. In the event Grantee voluntarily resigns or is discharged by the
Company with Cause at any time prior to the vesting of the Restricted Stock
Unit, the prohibitions on Grantee set forth in Sections II.A, II.B and II.C.
shall remain in full force and effect. 2. In the event Grantee is discharged by
the Company other than with Cause, including in connection with a Workforce
Reduction or Position Elimination, or certain divestiture related terminations,
prior to the vesting of the Restricted Stock Unit, the prohibitions set forth in
Section II.A shall remain in full force and effect during the period of time
following Grantee’s termination equal to the lesser of (x) the Restricted Period
or (y) the period of time during which Grantee is deemed to be entitled to
severance measured by the sum of (i) the number of weeks Grantee is entitled to
severance under the Company’s applicable severance policy, plus (ii) a number of
weeks equal to (A) the value of the acceleration or continuation of the vesting
of the Restricted Stock Unit as a result of Grantee’s termination under this
Agreement or the Plan that would otherwise have been forfeited, with such value
measured by multiplying the number of Shares underlying the Restricted Stock
Units that vested as a result of the termination of employment by the per Share
Fair Market Value on the Last Day, divided by (B) Grantee’s then-current weekly
base salary, plus (iii) any additional period that the Company determines to
provide severance to Grantee, in its discretion. 3. In the event Grantee is
discharged by the Company other than with Cause prior to vesting herein of the
Restricted Stock Units, the prohibitions set forth in Sections II.B and II. C
above shall remain in full force and effect. 4. After the vesting of the
Restricted Stock Unit, the prohibitions on Grantee set forth herein shall remain
in full force and effect, except as otherwise provided in Section II.E. E.
Effect of a Change in Control Termination on Agreements Not to Compete and Not
to Solicit. 1. Notwithstanding anything set forth in Section II.D., in the event
of a Change in Control Termination, the prohibitions on Grantee set forth in
Section II.A shall remain in full force and effect only if the acquirer or
successor to the Company following the Change in Control shall, solely at its
option, pay, within thirty (30) days following Grantee's employment termination
date with the Company or its successor, to Grantee the Non-Compete Payment.
Notwithstanding any previous agreement between Grantee and the Company relating
to the prohibitions on Grantee set forth in Section II.A, the “Non-Compete
Payment” shall be an amount at least equal to Grantee’s then current annual base
salary. Such amount shall be in addition to any other amounts paid or payable to
Grantee with respect to other severance plans or policies maintained by the
Company. For the avoidance of doubt, the provisions of this Section II.E shall
supersede - 4 -



--------------------------------------------------------------------------------



 
[hum20190331ex102005.jpg]
any agreement between Grantee and the Company relating to the prohibitions on
Grantee set forth in Section II.A, with the exception of any similar agreement
contained in (i) any employment agreement between Grantee and the Company, (ii)
any agreement between Grantee and the Company not related to the employment of
Grantee by the Company, (iii) any severance plan or policy of the Company and
(iv) any change in control severance plan or policy of the Company. 2. In the
event of a Change in Control Termination, the prohibitions on Grantee set forth
in Sections II.B. and II C. shall remain in full force and effect. F. Governing
Law. Notwithstanding any other provision herein to the contrary, the provisions
of this Section II of the Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Kentucky without regard to its
conflicts or choice of laws rules or principles that might otherwise refer
construction or interpretation of this Section II to the substantive law of
another jurisdiction. G. Injunctive Relief; Invalidity of Any Provision. Grantee
acknowledges that (1) his or her services to the Company are of a special,
unique and extraordinary character, (2) his or her position with the Company
will place him or her in a position of confidence and trust with respect to the
operations of the Company, (3) he or she will benefit from continued employment
with the Company, (4) the nature and periods of restrictions imposed by the
covenants contained in this Section II are fair, reasonable and necessary to
protect the Company, (5) the Company would sustain immediate and irreparable
loss and damage if Grantee were to breach any of such covenants, and (6) the
Company’s remedy at law for such a breach will be inadequate. Accordingly,
Grantee agrees and consents that the Company, in addition to the recovery of
damages and all other remedies available to it, at law or in equity, shall be
entitled to seek both preliminary and permanent injunctions to prevent and/or
halt a breach or threatened breach by Grantee of any covenant contained in
Section II hereof. If any provision of this Section II is determined by a court
of competent jurisdiction to be invalid in whole or in part, it shall be deemed
to have been amended, whether as to time, area covered or otherwise, as and to
the extent required for its validity under applicable law, and as so amended,
shall be enforceable. The parties further agree to execute all documents
necessary to evidence such amendment. III. MISCELLANEOUS PROVISIONS A. Binding
Effect & Adjustment. This Agreement shall be binding and conclusive upon each
successor and assign of the Company. Grantee’s obligations hereunder shall not
be assignable to any other person or entity. It is the intent of the parties to
this Agreement that the benefits of any appreciation of the underlying Shares
during the term of the Award shall be preserved in any event, including but not
limited to a recapitalization, merger, consolidation, reorganization, stock
dividend, stock split, reverse stock split, spin-off or similar transaction, or
other change in corporate structure affecting the Shares, as more fully
described in Sections 4.6 and 11 of the Plan. All obligations imposed upon
Grantee and all rights granted to Grantee and to the Company shall be binding
upon Grantee's heirs and legal representatives. - 5 -



--------------------------------------------------------------------------------



 
[hum20190331ex102006.jpg]
B. Amendment. This Agreement may only be amended by a writing executed by each
of the parties hereto. C. Governing Law. Except as to matters of federal law and
the provisions of Section II hereof, this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware without regard
to its conflict of laws rules. This Agreement shall also be governed by, and
construed in accordance with, the terms of the Plan. D. No Employment Agreement.
Nothing herein confers on Grantee any rights with respect to the continuance of
employment or other service with the Company, nor will it interfere with any
right the Company would otherwise have to terminate or modify the terms of
Grantee's employment or other service at any time. E. Severability. If any
provision of this Agreement is or becomes or is deemed invalid, illegal or
unenforceable in any relevant jurisdiction, or would disqualify this Award under
any law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to applicable laws or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan, it shall be stricken and the remainder of the
Agreement shall remain in full force and effect. F. Defined Terms. 1. Any term
used herein and not otherwise defined herein shall have the same meaning as in
the Plan. Any conflict between this Agreement and the Plan will be resolved in
favor of the Plan. Any disputes or questions of right or obligation which shall
result from or relate to any interpretation of this Agreement shall be
determined by the Committee. Any such determination shall be binding and
conclusive upon Grantee and any person or persons claiming through Grantee as to
any rights hereunder. 2. For the purposes of this Agreement, the following terms
shall have the following meaning: (i) “Change in Control Termination” means, in
the event unvested Restricted Stock Units and DERs are assumed, converted,
continued or substituted in connection with a Change in Control in accordance
with Section 11.1 of the Plan, if the employment of Grantee is terminated within
two (2) years following the Change in Control (i) by the Company or its acquirer
or successor for any reason other than Cause or (ii) by Grantee with Good
Reason. (ii) “Competitive Product or Service” means any product, process, system
or service (in existence or under development) of any person or organization
other than the Company that is the same as, similar to, or competes with, a
product, process, system or service (in existence or under development) upon
which Grantee worked or for which Grantee had responsibilities at the Company
during the twenty-four (24) months prior to the Last Day (as defined below).
(iii) “Competitor” means Grantee or any other person or organization engaged in,
or about to become engaged in, research or development, production, marketing,
leasing, selling, or servicing of a Competitive Product or Service. - 6 -



--------------------------------------------------------------------------------



 
[hum20190331ex102007.jpg]
(iv) “Last Day” means Grantee’s last day of employment with the Company
regardless of the reason for Grantee’s separation. (v) “Protected Relationship”
means policyholders, agents, brokers, dealers, distributers, sources of supply
or customers with whom, within twenty-four (24) months prior to the Last Day,
Grantee, directly or indirectly (e.g., through employees whom Grantee
supervised) had material business contact and/or about whom Grantee obtained
confidential information and trade secrets. (vi) “Restricted Geographic Area”
means the territory (i.e.: (i) state(s), (ii) county(ies), or (iii) city(ies))
in which, during the twenty-four (24) months prior to the Last Day, Grantee
provided material services on behalf of the Company (or in which Grantee
supervised directly, indirectly, in whole or in part, the servicing activities).
(vii) “Restricted Period” means the period of Grantee’s employment with the
Company and a period of twelve (12) months after the Last Day. Grantee
recognizes that the durational term is reasonably and narrowly tailored to the
Company’s legitimate business interest and need for protection with each
position. G. Execution. If Grantee shall fail to execute this Agreement, either
manually with a paper document, or through the online grant agreement procedure
with the Company’s designated broker–dealer, and, if manually executed, return
the executed original to the Secretary of the Company, the Award shall be null
and void. The choice of form will be at the Company’s discretion. H. Section
409A. All Restricted Stock Units granted pursuant to this Agreement are intended
either to be exempt from Section 409A of the Code, or, if subject to Section
409A of the Code, to be administered, operated and construed in compliance with
Section 409A of the Code and any guidance issued thereunder. This Agreement and
the Plan shall be administered in a manner consistent with this intent and any
provision that would cause the Agreement or Plan to fail to satisfy the first
sentence of this section shall have no force and effect. Notwithstanding
anything contained herein to the contrary, Restricted Stock Units (and related
DERs) that (a) constitute “nonqualified deferred compensation” as defined under
Section 409A of the Code and (b) vest as a consequence of Grantee’s termination
of employment, shall not be delivered until the date that Grantee incurs a
“separation from service” within the meaning of Section 409A of the Code (or, if
Grantee is a “specified employee” within the meaning of Section 409A of the Code
and any guidance issued thereunder, the date that is six months and one day
following the date of such “separation from service” (or on the date of
Grantee’s death, if earlier)). In addition, each amount to be paid or benefit to
be provided to Grantee pursuant to this Agreement that constitutes deferred
compensation subject to Section 409A of the Code, shall be construed as a
separate identified payment for purposes of Section 409A of the Code. IN WITNESS
WHEREOF, Company has caused this Agreement to be executed on its behalf by its
duly authorized officer, and Grantee has executed this Agreement, each as of the
day first above written. "Company" - 7 -



--------------------------------------------------------------------------------



 
[hum20190331ex102008.jpg]
ATTEST: HUMANA INC. BY: BY: JOSEPH C. VENTURA BRUCE D. BROUSSARD Chief Legal
Officer & Corporate Secretary President & Chief Executive Officer “Grantee”
<first_name> <middle_name> <last_name> - 8 -



--------------------------------------------------------------------------------



 